Case: 16-16758   Date Filed: 01/04/2018   Page: 1 of 10


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16758
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 9:15-cr-80085-DTKH-1



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                  versus

DAVID G. TREVINO, JR.,

                                                       Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 4, 2018)

Before WILSON, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-16758       Date Filed: 01/04/2018   Page: 2 of 10


      David G. Trevino, Jr. appeals his convictions and his 240-month sentence

for knowingly possessing a firearm as a convicted felon, two counts of possessing

marijuana with intent to distribute, carrying a firearm during and in relation to a

drug trafficking crime, possessing cocaine with intent to distribute, and falsifying

records in a federal investigation. On appeal, Trevino argues that the district court

made several errors. Specifically, he alleges that the district court abused its

discretion by (1) denying his motion for a continuance and his motion to authorize

funds to appoint a DNA expert; (2) admitting evidence found in his car and his

recorded jail phone calls; (3) admitting two of his prior convictions; and (4)

denying his motion for a new trial. Trevino then argues that the government made

improper statements during its rebuttal closing argument. Finally, Trevino argues

that he was incorrectly sentenced under the Armed Career Criminal Act (ACCA).

After careful review, we affirm.

                                            I.

      We review a district court’s denial of a motion for continuance and denial of

funding for expert services under an abuse of discretion standard. United States v.

Valladares, 544 F.3d 1257, 1261 (11th Cir. 2008) (per curiam) (motion for

continuance); United States v. Feliciano, 761 F.3d 1202, 1208 (11th Cir. 2014)

(motion for expert assistance). We also review the district court’s evidentiary

decisions for an abuse of discretion. United States v. Clay, 832 F.3d 1259, 1314


                                            2
              Case: 16-16758     Date Filed: 01/04/2018   Page: 3 of 10


(11th Cir. 2016). And the same is true for our review of a district court’s denial of

a motion for new trial based on newly discovered evidence. United States v.

Vallejo, 297 F.3d 1154, 1163 (11th Cir. 2002).

                                          A.

      The district court did not abuse its discretion in denying Trevino’s pre-trial

motions for continuance and for expert funding. Trevino argues that the

government disclosed a “new theory” regarding DNA evidence that was retrieved

from the gun one week before trial and that he needed time and funds for an expert

to investigate this theory.

      First, the “denial of a continuance . . . must be upheld unless the defendant

can show . . . specific, substantial prejudice.” United States v. Saget, 991 F.2d 702,

708 (11th Cir. 1993). “To make such a showing, [the defendant] must identify

relevant, non-cumulative evidence that would have been presented if his request

for a continuance had been granted.” Id. Second, to prevail on a claim that the

district court abused its discretion in denying funding for expert services, a

defendant must show that the expert’s services are necessary to mount a plausible

defense, and that without such expert services the defendant’s case would be

prejudiced. Feliciano, 761 F.3d at 1209.

      The government’s “new theory” was not new at all. The DNA report

remained the same; Trevino’s DNA was not recovered from the gun. A week


                                           3
              Case: 16-16758      Date Filed: 01/04/2018    Page: 4 of 10


before trial, the government revealed that it intended to have an expert testify that

the absence of DNA does not equate to an individual not handling an object.

Trevino cannot show prejudice for either of denials. He cannot show any specific

evidence that he would have been able to present had he been given a continuance.

Further, he failed to show how expert services could help him mount a plausible

defense. The DNA report that was to form the basis of the expert’s testimony

remained the same. Thus the district court did not abuse its discretion.

                                           B.

      The district court also did not abuse its discretion in any of its trial

evidentiary decisions. Trevino argues that the district court erred by admitting

irrelevant and prejudicial evidence: latex gloves, currency, a counterfeit detector

pen, all found either in Trevino’s car or on his person, and jail phone calls. He also

argues that the district court abused its discretion by admitting his prior convictions

as improper character evidence.

      “Evidence is relevant if it has ‘any tendency to make the existence of any

fact that is of consequence to the determination of the action more probable or less

probable than it would be without the evidence.’” United States v. Flanders, 752
F.3d 1317, 1335 (11th Cir. 2014) (quoting Fed. R. Evid. 401). The district court

has broad discretion to determine the relevance of any given piece of evidence. Id.

at 1334–35. However, a district court may “exclude relevant evidence if its


                                           4
              Case: 16-16758     Date Filed: 01/04/2018    Page: 5 of 10


probative value is substantially outweighed by a danger of . . . unfair prejudice.”

Fed. R. Evid. 403. When “reviewing issues under Rule 403, we look at the

evidence in the light most favorable to its admission, maximizing its probative

value and minimizing its undue prejudicial impact.” Flanders, 752 F.3d at 1335.

Noting that relevant evidence in a criminal trial is “inherently prejudicial,” we have

stated that Rule 403 is an “extraordinary remedy that should be used sparingly.”

Id. (internal quotation marks omitted).

       Further, evidence of a person’s crimes, wrongs, and other bad acts is not

admissible for the purpose of showing propensity; however, such evidence is

admissible for other purposes, such as showing knowledge, intent, or motive. Fed.

R. Evid. 404(b). That evidence is admissible as long as it is relevant to an issue

other than the defendant’s character and its probative value is not substantially

outweighed by undue prejudice. United States v. Jernigan, 341 F.3d 1273, 1280

(11th Cir. 2003). A district court may give a limiting instruction to reduce unfair

prejudice. See United States v. Edouard, 485 F.3d 1324, 1346 (11th Cir. 2007).

       The district court did not abuse its discretion in admitting the latex gloves,

currency, and a counterfeit detector pen because these pieces of evidence were

relevant to the charged crimes, and their probative value was not substantially

outweighed by undue prejudice. See Flanders, 752 F.3d at 1335; Fed. R. Evid.

403.


                                           5
              Case: 16-16758     Date Filed: 01/04/2018    Page: 6 of 10


      Similarly, the statements recorded in Trevino’s jail phone calls were relevant

to his intent and tended to make it more probable that he was selling drugs, as

alleged in the second superseding indictment. See Flanders, 752 F.3d at 1335;

Fed. R. Evid. 403. Nevertheless, Trevino has abandoned any argument that the

recorded phone calls were substantially more prejudicial than probative by failing

to develop any arguments or cite any authority to that effect in his initial brief.

Where a criminal defendant fails to provide arguments or legal support on the

merits of an issue in his initial brief, we deem the issue to be waived. United

States v. Gupta, 463 F.3d 1182, 1195 (11th Cir. 2006).

      Likewise, the prior convictions were not improperly admitted because they

were relevant to show Trevino’s identity, intent, and knowledge. Fed. R. Evid.

404(b)(2). Further, the probative value of the prior convictions is not substantially

outweighed by undue prejudice. The prior convictions were based on crimes that

occurred at the exact same location as the instant offense, and the district court

gave a limiting instruction.

                                           C.

      Lastly, the district court did not abuse its discretion in refusing to grant

Trevino a new trial. Trevino argues that he is entitled to a new trial or at the very

least an evidentiary hearing because of new evidence—he alleged that, after trial,




                                           6
              Case: 16-16758      Date Filed: 01/04/2018    Page: 7 of 10


he learned that one of the witnesses who testified against him was coached. His

allegation was supported by the affidavit of his mother.

      Federal Rule of Criminal Procedure 33 provides that a “court may vacate

any judgment and grant a new trial if the interest of justice so requires.” Fed. R.

Crim. P. 33(a). “To succeed on a motion for new trial based on newly discovered

evidence, [a defendant] must establish that (1) the evidence was discovered after

trial, (2) the failure . . . to discover the evidence was not due to a lack of due

diligence, (3) the evidence is not merely cumulative or impeaching, (4) the

evidence is material to issues before the court, and (5) the evidence is such that a

new trial would probably produce a different result.” Jernigan, 341 F.3d at 1287.

“Failure to meet any one of these elements will defeat a motion for a new trial.”

United States v. Starrett, 55 F.3d 1525, 1554 (11th Cir. 1995) (per curiam).

      Moreover, a defendant is not entitled to an evidentiary hearing on a motion

for a new trial when the “acumen gained by a trial judge over the course of the

proceedings [makes him or her] well qualified to rule on the evidence without a

hearing.” United States v. Schlei, 122 F.3d 944, 994 (11th Cir.1997) (internal

quotation marks omitted).

      The district court did not abuse its discretion in denying Trevino’s motion

for a new trial. After presiding over Trevino’s trial, the district court judge

possessed substantial acumen that made him well qualified to rule on the motion


                                            7
              Case: 16-16758     Date Filed: 01/04/2018   Page: 8 of 10


without an evidentiary hearing, and was in the best position to evaluate the

credibility of the attached affidavit against the considerable testimony and

corroborating evidence produced at trial. See Schlei, 122 F.3d at 994.

Additionally, Trevino did not show that his failure to discover the new evidence

was not due to a lack of due diligence, that the evidence was not merely

impeaching, that the evidence was material, or that a new trial would probably

produce a different result. Jernigan, 341 F.3d at 1287.


                                          II.

      We review a claim of prosecutorial misconduct during closing arguments de

novo as a mixed question of law and fact. United States v. Eckhardt, 466 F.3d 938,

947 (11th Cir. 2006). Trevino argues that the government’s remarks during

closing—arguing beyond the scope of closing argument regarding the meaning of

the DNA evidence and referring to an individual as Trevino’s “do boy”—constitute

prosecutorial misconduct.

      To establish prosecutorial misconduct, “(1) the remarks must be improper,

and (2) the remarks must prejudicially affect the substantial rights of the

defendant.” Id. (internal quotation marks omitted). We have long held that a

prosecutor “may argue both facts in evidence and reasonable inferences from those

facts.” United States v. Gonzalez, 834 F.3d 1206, 1226 (11th Cir. 2016) (internal

quotation marks omitted). “Additionally, the prosecutor, as an advocate, is

                                          8
             Case: 16-16758     Date Filed: 01/04/2018   Page: 9 of 10


entitled to make a fair response to the arguments of defense counsel.” United

States v. Reeves, 742 F.3d 487, 505 (11th Cir. 2014) (internal quotation marks

omitted). “The prosecutor may, however, comment on the failure by defense

counsel, as opposed to the defendant, to counter or explain evidence.” United

States v. Bernal-Benitez, 594 F.3d 1303, 1315 (internal quotation marks omitted).

      Here, the government’s statements during its rebuttal closing argument were

not improper because they fairly rebutted the arguments Trevino raised in his

closing argument, drew reasonable inferences from facts in evidence, and only

commented on the failure by defense counsel to counter or explain evidence.

Reeves, 742 F.3d at 505; Bernal-Benitez, 594 F.3d at 1315. The district court did

not err by overruling Trevino’s objections.

                                        III.

      Lastly, we review de novo the district court’s conclusion that a particular

offense constitutes a violent felony under 18 U.S.C. § 924(e). United States v.

Wilkerson, 286 F.3d 1324, 1325 (11th Cir. 2002) (per curiam). Under the ACCA,

any person who violates 18 U.S.C. § 922(g), and has three previous convictions for

a violent felony or a serious drug offense, is subject to a mandatory minimum

sentence of 15 years’ imprisonment. 18 U.S.C. § 924(e)(1). The ACCA defines

the term “violent felony” as any crime punishable by a term of imprisonment

exceeding one year that:


                                         9
             Case: 16-16758      Date Filed: 01/04/2018    Page: 10 of 10


      (i)    has as an element the use, attempted use, or threatened use of
             physical force against the person of another; or

      (ii)   is burglary, arson, or extortion, involves use of explosives . . . .

18 U.S.C. § 924(e)(2)(B).

      “An aggravated assault is an assault [w]ith a deadly weapon without intent

to kill or . . . an intent to commit a felony. Fla. Stat. § 784.021. Florida law

defines an “assault” as “an intentional, unlawful threat by word or act to do

violence to the person of another, coupled with an apparent ability to do so, and

doing some act which creates a well-founded fear in such other person that such

violence is imminent.” Fla. Stat. § 784.011. We have previously held that “a

conviction under Fla. Stat. § 784.021 will always include as an element the

threatened use of physical force against the person of another” because the offense

requires “by its definitional terms an . . . intentional, unlawful threat by word or act

to do violence to the person of another, coupled with an apparent ability to do so.”

Turner v. Warden Coleman FCI, 709 F.3d 1328, 1338 (11th Cir. 2013), abrogated

in part by Johnson, 576 U.S. ___, 135 S. Ct. 2551 (2015) (internal quotation marks

omitted). Furthermore, we recently confirmed that Turner remains binding

precedent. See United States v. Golden, 854 F.3d 1256, 1256–1257 (11th Cir.

2017) (per curiam) cert. denied ___ S. Ct. ___ (2017). Thus, Trevino’s argument

is foreclosed by our binding precedent in Turner and Golden.

      AFFIRMED.
                                           10